Case 5°18-cv-02673-DMG-PVC Document 56 Filed 01/04/21 Page1ofi Page ID #:419

JS-6

8 UNITED STATES DISTRICT COURT

9 CENTRAL DISTRICT OF CALIFORNIA
10
11 || THOMAS WADE ROBINSON, Case No. EDCV 18-2673 DMG (PVC)
12 Plaintiff,
13 V. JUDGMENT
14 || COUNTY OF SAN BERNARDINO, et al.,

15 Defendants.

 

 

16
17 Pursuant to the Court’s Order Accepting Findings, Conclusions and

18 |} Recommendations of United States Magistrate Judge,

19

20 IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
21 |] prejudice.
22

23

 

DATED: January 4, 2021
24 UNITED WLATES DISTRICT JUDGE

25
26
27
28

 
